
	
		IIA
		111th CONGRESS
		1st Session
		S. J. RES. 10
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2009
			Mr. Inhofe introduced
			 the following joint resolution; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		JOINT RESOLUTION
		Supporting a base Defense Budget that at
		  the very minimum matches 4 percent of gross domestic product. 
	
	
		Whereas the defense of the United States is contingent on
			 fully equipped, fully armed, well trained, and healthy volunteer armed forces
			 who must receive unconditional moral and monetary support from the
			 Congress;
		Whereas the United States is engaged in a long war with
			 those who employ terror and the operational theater is expanding;
		Whereas since the end of the Cold War, demands on the
			 Armed Forces have increased at the same time the size of the force has
			 decreased;
		Whereas the demands on the Reserve components, including
			 the National Guard, have significantly increased in both operations overseas
			 and in the homeland;
		Whereas the Nation cannot continue to commit the Armed
			 Forces with other assignments around the world without funds needed to carry
			 out the missions they are assigned;
		Whereas the current equipment is being worn out and
			 damaged and must be rebuilt or replaced;
		Whereas there is a broad consensus that there must be
			 significant personnel increases in both the Army and Marine Corps, which are
			 authorized to grow by 94,000 soldiers and Marines within the next 5
			 years;
		Whereas Congress must robustly fund the Army in order for
			 the Army to undertake its first modernization program in nearly 40
			 years;
		Whereas the Navy has seen its fleet of 568 ships in the
			 late 1980s shrink to just 276 in 2007;
		Whereas the number of fighter wing equivalents in the Air
			 Force has dropped from 37 at the time of Operation Desert Storm to 20, and the
			 average age of Air Force aircraft has risen from 9 years in 1973 to 24 years by
			 2007;
		Whereas in constant fiscal year 2008 dollars, the
			 procurement budget of the Air Force has been cut by almost half between fiscal
			 year 1985 and fiscal year 2006;
		Whereas in constant fiscal year 2008 dollars, the
			 research, development, test, and evaluation budget of the Air Force is
			 projected to drop by half between fiscal year 2006 and fiscal year 2012;
		Whereas the defense budget is scheduled to drop in the
			 coming years, to just 3.2 percent of gross domestic product by 2012;
		Whereas the United States should put economic policies in
			 place that will grow gross domestic product to permit the United States to
			 spend more on National defense in real dollar terms;
		Whereas a defense budget of 4 percent of gross domestic
			 product is far lower than during the Cold War and almost a full percentage
			 point lower than the hollow force era following the Vietnam War;
			 and
		Whereas without maintaining a robust defense budget of no
			 less than 4 percent of gross domestic product over the next 10 years, the
			 United States will be unable to equip, train, and modernize a full-spectrum
			 force to preserve America’s security: Now, therefore, be it
		
	
		That it is the policy of the United
			 States to commit a minimum of 4 percent of the Nation’s gross domestic product
			 to the base defense budget in order to meet the fundamental National security
			 requirements of the United States.
		
